OPINION — AG — QUESTION: "MAY SCHOOL DISTRICTS FUNDS BE EXPENDED FOR THE INSTALLATION OF A TRAFFIC LIGHT WHERE TRAFFIC FROM THE HIGH SCHOOL ENTERS GARY FREEWAY WHEN THE LIGHT WILL NOT BELONG TO OR BE MAINTAINED BY THE SCHOOL DISTRICT?" — NEGATIVE  CITE: 70 O.S. 1961 4-22 [70-4-22] (W. J. MONROE) FILENAME: m0000965 OLIVER HODGE DEPARTMENT OF EDUCATION ATTORNEY GENERAL OF OKLAHOMA — OPINION APRIL 21, 1967 OPINION — AG — QUESTION: "MAY SCHOOL DISTRICTS FUNDS BE EXPENDED FOR THE INSTALLATION OF A TRAFFIC LIGHT WHERE TRAFFIC FROM THE HIGH SCHOOL ENTERS GARY FREEWAY WHEN THE LIGHT WILL NOT BELONG TO OR BE MAINTAINED BY THE SCHOOL DISTRICT?" — NEGATIVE  CITE: 70 O.S. 1961 4-22 [70-4-22] (W. J. MONROE)